DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received January 8, 2021:
Claims 1, 4 and 6-13 are pending. Claims 2-3 and 5 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with a new reference relied upon to render obvious amended claims. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4. 	Claims 1, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 9,023,505) in view of Matsumoto et al. (US 2014/0045031), Park et al. (US 2016/0149189), Ohkubo et al. (WO 2017/029813) and Hwang et al. (US 2014/0131630). The U.S. version of Ohkubo et al. (US 2018/0233728) is used as the English translation and is referenced below.
5.	Regarding Claim 1, Kim et al. teaches a separator (Fig. 1, #10) for an electrochemical device such as a secondary battery (i.e. rechargeable battery) (Col. 1, lines 17-18), where the separator comprises a porous substrate (Fig. 1, #1) and a porous coating layer (i.e. heat resistance layer) formed of inorganic particles (Fig. 1, #3) 
Kim et al. does teach inorganic particles in the porous coating layer (Col. 4, lines 8-33).
Kim et al. does not teach the porous coating layer (i.e. heat resistance layer) comprising a sheet-shaped inorganic particle.
However, Matsumoto et al. teaches a separator (Fig. 1, #3) and a heat-resistant porous film for lithium secondary batteries (i.e. rechargeable batteries) (Para. [0001-0002]), where the heat-resistant porous film contains an organic binder and fine particles (Para. [0022], lines 1-3) wherein the fine particles have a plate-like shape (Para. [0048], lines 1-3) (i.e. sheet-shaped) and comprise inorganic fine particles (i.e. the heat resistance layer comprises sheet-shaped inorganic particles) which include clays such as talc (Para. [0045], lines 1-9) (i.e. the sheet-shaped inorganic particle is selected from talc) and the particle size (i.e. particle diameter) is about 0.01 micrometers to about 15 micrometers (Para. [0052]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 

Kim et al. further teaches the acryl-based copolymer including (meth)acrylate (Col. 2, lines 56-66), (meth)acrylic acid (Col. 3, lines 33-34), (meth)acrylonitrile (Col. 3, line 30) (i.e. a cyano group-containing unit) and 2-acryloamido-2-methylpropane sulfonic acid (Col. 3, line 18) (i.e. a sulfonate group-containing unit), where the acryl-based copolymer monomer unit derived from (meth)acrylic acid (Col. 3, lines 33-34), and 2-acryloamido-2-methylpropane sulfonic acid (Col. 3, line 18) (i.e. a sulfonate group) (i.e. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).  Also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Furthermore, Kim et al. teaches the content of the first monomer unit (i.e. the (meth)acrylic acid) and the second monomer (i.e. the sulfonate group-containing unit) are amounts used to optimize the packing density of the layer and adhesive strength of the layer (Col. 7, lines 37-52), thus the amounts are recognized as result effective variables (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 

Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Kim et al. as modified by Matsumoto et al. does not explicitly teach the acryl-based copolymer comprising a unit derived from Chemical Formula 1, Chemical Formula 2, Chemical Formula 5 or Chemical Formula 6, 
However, Park et al. (US 2016/0149189) teaches a coating layer on one side of the substrate of a separator for a rechargeable lithium battery (Abstract) including (meth)acrylate salt wherein the (meth)acrylate salt may be a salt compound including an alkali metal such as sodium methacrylate and magnesium methacrylate (i.e. Chemical Formula 2, where M+ is an alkali metal and R2 is a methyl group) (Para. [0034]).
The combination of (meth)acrylate salt in the coating layer (i.e. heat resistance layer) as taught by Park et la., with modified Kim et al. would yield the predictable result of an acryl-based copolymer in a separator in a lithium secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine (meth)acrylate salt in the coating layer (i.e. heat resistance layer) as taught by Park et la., with the coating layer of modified Kim et al., as the combination would yield the predictable result of an acryl-based copolymer in a separator in a lithium secondary battery. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR 
Kim et al. by Matsumoto et al. and Park et al. does not explicitly teach the acryl-based copolymer comprising a unit derived from Chemical Formula 5 or Chemical Formula 6.
However, Ohkubo et al. teaches a binder composition for formation of a functional layer on a separator substrate (i.e. heat resistance layer of a separator) (Para. [0024] and [0066]) for a secondary battery (Abstract), comprising a sulfonate group-containing monomer such as 2-acrylamido-2-methlypropane sulfonic acid and salts thereof such as lithium or sodium salts (i.e. Chemical formula 6, where d =1, L6= C1 alkylene, c = 1, and L5 = -C(=O)NH-, R6 is a hydrogen atom, and M' is Li or Na) (Para. [0031]).

Kim et al. by Matsumoto et al., Park et al. and Ohkubo et al. does not explicitly teach a substitution degree of alkali metal in the acryl-based copolymer is about 0.5 to about 1.0.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. by Matsumoto et al., Park et al. and Ohkubo et al. to incorporate the teaching of the substitution degree of the alkali metal, as it would achieve a desirable amount of sites substituted with alkali metal to the total number of available alkali metal sites (Para. [0124-0128]), obtaining a desirable ion conductivity (Para. [0098]).
6.	Regarding Claim 4, Kim et al. as modified by Matsumoto et al., Park et al., Ohkubo et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the acryl-based copolymer where a monomer unit is derived from (meth)acrylonitrile (Col. 3, line 30) (i.e. cyano group-containing unit) (i.e. Chemical Formula 4, where R4 is a hydrogen atom, x = 0 [thus L1 is not present], y = 1 and L2 =  a C1 alkylene group). 
7.	Regarding Claim 6, Kim et al. as modified by Matsumoto et al., Park et al., Ohkubo et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.

8.	Regarding Claim 7, Kim et al. as modified by Matsumoto et al., Park et al., Ohkubo et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Modified Kim et al. does not teach a sheet-shaped inorganic particle where the average thickness is about 10 nanometers to about 500 nanometers.
However, Matsumoto et al. does teach the sheet-shaped inorganic particle as explained in Claim 1 above, wherein the ratio of the maximum length to the thickness of the plate-like particle is preferably 10 or more or 50 or less (Para. [0050]), therefore the ratio of maximum length to the thickness of the plate-like particle is 10:1-50:1, and the longer side and the shorter side of the particle may be the same (Para. [0050], lines 9-10). Therefore if particle diameter is 5 micrometers (the particle size is about 0.01 micrometers to about 15 micrometers) (Para. [0052]), maximum length is also 5 micrometers. With a ratio of 10:1, the thickness would be 0.5 micrometers or 500 nanometers, and if the maximum length were 0.1 micrometers, the thickness would be 10 nanometers. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 

9.	Regarding Claim 8, Kim et al. as modified by Matsumoto et al., Park et al., Ohkubo et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
2/g to about 50 m2/g.
However, Matsumoto et al. does teach the fine particles (i.e. sheet-shaped inorganic particle) having a specific surface area of 30 m2/g or less and 1 m2/g or more (Para. [0054]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, Kim et al. teaches a spherical shape for the inorganic particles (See Kim et al. Fig. 1). Matsumoto et al. teaches the plate-like shape of the fine organic particles is preferable as it can have the effect of preventing lithium dendrites from passing through the heat-resistant porous film (Para. [0049]), 2/g, the organic binder for favorably binding the fine particles together and binding the fine particles and a base material or an electrode together tends to be required more which may cause a battery, when being formed, to have poor output characteristics (Para. [0054]), therefore it is preferable to use the Matsumoto et al. teaching of the plate-like shaped inorganic particles.
10.	Regarding Claim 9, Kim et al. as modified by Matsumoto et al., Park et al., Ohkubo et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the separator wherein a content of the binder polymer is 2 to 30 parts by weight based on 100 parts by weight of the inorganic particles (Claim 14) (i.e. the weight percent of the binder polymer is about 2 wt% to about 23 wt%, as 2/102 is about 2 wt% and 30/130 is about 27 wt%). Then, a content of the isocyanate-based crosslinking agent may be 0.1 to 10 parts by weight based on 100 parts by weight of the acryl-based copolymer (Col. 3, lines 6-8), therefore the acryl-based copolymer wt% of the total binder polymer is about 91 wt% to about 99.9 wt% (100 parts acryl / 110 parts total binder polymer is about 91 wt% and 100 parts acryl / 100.1 parts total binder polymer is about 99.9 wt%). Therefore the wt% of the acryl-based wt% of the total weight of the porous coating layer (i.e. heat-resistance layer) will be about 2 wt% to about 23 wt% (Maximum: 99.9 wt% of 30 parts of binder = 29.97, 29.97 / 130 = about 23 wt%) (Minimum: 91 wt% of 2 = 1.82, 1.82/102 = about 2 wt%), and thus is overlapping with the range of the current claim language. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
11.	Regarding Claim 10, Kim et al. as modified by Matsumoto et al., Park et al., Ohkubo et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
	Kim et al. does teach the porous coating layer of the separator wherein the binder polymer includes cyanoethyl polyvinylalcohol (Col. 4, lines 5-6) (i.e. the heat resistance layer comprises a polyvinyl alcohol-based polymer).
Kim et al. does not teach the amount of polyvinyl alcohol-based polymer added. However the Office sets forth that the discovery of the optimum or workable range by routine experimentation is obvious. See MPEP 2144.05(II)(A).
12.	Regarding Claim 11, Kim et al. as modified by Matsumoto et al., Park et al., Ohkubo et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the separator wherein a content of the binder polymer is 2 to 30 parts by weight based on 100 parts by weight of the inorganic particles (Claim 14); thus, if the binder polymer is 2 parts by weight and the inorganic particles are 100 parts by weight, the inorganic particles would be about 98 wt% (100/102).  If the binder polymer is 30 parts by weight and the inorganic particles are 100 parts by weight, the inorganic particles would be about 77 wt% (100/130), therefore the range is about 77 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP §2144.05(I). 
13.	Regarding Claim 12, Kim et al. as modified by Matsumoto et al., Park et al., Ohkubo et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a porous coating layer with a thickness that is 0.5 to 10 micrometers (Col. 4, line 36-37).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP §2144.05(I). 
14.	Regarding Claim 13, Kim et al. as modified by Matsumoto et al., Park et al., Ohkubo et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a lithium secondary battery (i.e. rechargeable lithium battery) (Col. 17 lines 55) comprising an anode and a cathode (a positive electrode and a negative electrode) (Col. 17 lines 55-60) and a separator for the lithium secondary battery (Col. 17 lines 55-56), between the anode and the cathode (Col. 17 lines 55-60) (i.e. between the positive electrode and the negative electrode). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 6-8, 10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, of copending Application No. 15/596,258 in view of Matsumoto et al. (US 2014/0045031) and Kim et al. (US 9,023,505). 
Claims 1, 5 and 6 of copending Application No. 15/596,258 teach all of the elements of claim 1, 6-8 and 10 in the instant application except for the sheet-shaped inorganic particle and the polyvinyl alcohol-based polymer. However, Matsumoto et al. teaches a separator (Fig. 1, #3) and a heat-resistant porous film for lithium secondary batteries (i.e. rechargeable batteries) (Para. [0001-0002]), where the heat-resistant porous film contains an organic binder and fine particles (Para. [0022], lines 1-3) wherein the fine particles have a plate-like shape (Para. [0048], lines 1-3) (i.e. sheet-shaped) and comprise inorganic fine particles (i.e. the heat resistance layer comprises sheet-shaped inorganic particles) which include clays such as talc (Para. [0045], lines 1-9) (i.e. the sheet-shaped inorganic particle is selected from talc) and the particle size (i.e. particle diameter) is about 0.01 micrometers to about 15 micrometers (Para. 2/g or less and 1 m2/g or more (Para. [0054]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified copending application 15/596,258 to incorporate the teaching of Matsumoto et al. as Matsumoto et al. teaches the plate-like shaped fine organic particles as they can have the effect of preventing lithium dendrites from passing through the heat-resistant porous film (Para. [0049]), which can suppress the occurrence of shorting, which increases the safety characteristics of the battery.
Kim et al. teaches the porous coating layer of the separator wherein the binder polymer includes cyanoethyl polyvinylalcohol (Col. 4, lines 5-6) (i.e. the heat resistance layer comprises a modified polyvinyl alcohol-based polymer).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified copending application 15/596,258 to incorporate the teaching of Kim et al. as Kim et al. teaches the binder polymer improves the mechanical properties of the layer such as flexibility and elasticity (Col. 9, lines, 14-19).
Hwang et al. teaches a polymer for a lithium secondary battery (Para. [0009-0011]) wherein the polymer composition may be used as a separator (Para. [0132]) wherein the polymer contains an alkali metal and a substitution degree with an alkali metal may be from about 0.4 to about 1.0 (Para. [0075]) (overlapping with the claimed range) and examples within the claimed range, for example 0.8 (Para. [0236] and Figs. 5 and 6) and the alkali metal is lithium (Para. [0075]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. by Matsumoto et al., Park et al. and Ohkubo et al. to incorporate the teaching of the substitution degree of the alkali metal, as it would achieve a desirable amount of sites substituted with alkali metal to the total number of available alkali metal sites (Para. [0124-0128]), obtaining a desirable ion conductivity (Para. [0098]).
Claim 3 of copending Application No. 15/596,258 teaches all of the elements of claim 4 in the instant application.
Claim 9 of copending Application No. 15/596,258 teaches all of the elements of claim 9 in the instant application.
Claim 13 of copending Application No. 15/596,258 teaches all of the elements of claim 12 in the instant application.
Claim 15 of copending Application No. 15/596,258 teaches all of the elements of claim 13 in the instant application.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 4, 6-8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9 and 16 of copending Application No. 16/603,649 in view of Matsumoto et al. (US 2014/0045031).
Claims 1, 2, 4, 5 and 9 of copending Application 16/603,649 teach all of the elements of claim 1, 7, 8 in the instant application except for the sheet-shaped inorganic particle. However, Matsumoto et al. teaches a separator (Fig. 1, #3) and a heat-resistant porous film for lithium secondary batteries (i.e. rechargeable batteries) (Para. [0001-0002]), where the heat-resistant porous film contains an organic binder and fine particles (Para. [0022], lines 1-3) wherein the fine particles have a plate-like shape (Para. [0048], lines 1-3) (i.e. sheet-shaped) and comprise inorganic fine particles (i.e. the heat resistance layer comprises sheet-shaped inorganic particles) which include clays such as talc (Para. [0045], lines 1-9) (i.e. the sheet-shaped inorganic particle is selected from talc) and the particle size (i.e. particle diameter) is about 0.01 micrometers to about 15 micrometers (Para. [0052]), wherein the ratio of the maximum length to the thickness of the plate-like particle is preferably 10 or more or 50 or less (Para. [0050]), therefore the ratio of maximum length to the thickness of the plate-like 2/g or less and 1 m2/g or more (Para. [0054]).
Hwang et al. teaches a polymer for a lithium secondary battery (Para. [0009-0011]) wherein the polymer composition may be used as a separator (Para. [0132]) wherein the polymer contains an alkali metal and a substitution degree with an alkali metal may be from about 0.4 to about 1.0 (Para. [0075]) (overlapping with the claimed range) and examples within the claimed range, for example 0.8 (Para. [0236] and Figs. 5 and 6) and the alkali metal is lithium (Para. [0075]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. by Matsumoto et al., Park et al. and Ohkubo et al. to incorporate the teaching of the substitution degree of the alkali metal, as it would achieve a desirable amount of sites substituted with alkali metal to the total number of available alkali metal sites (Para. [0124-0128]), obtaining a desirable ion conductivity (Para. [0098]).
Claim 3 of copending Application No. 16/603,649 teaches all of the elements of claim 4 in the instant application.
Claim 9 of copending Application No. 16/603,649 teaches all of the elements of claim 6 in the instant application.
Claim 16 of copending Application No. 16/603,649 teaches all of the elements of claim 13 in the instant application.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 4, 6-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5 and 14  of U.S. Patent No. 10,840,493 in view of Matsumoto et al. (US 2014/0045031), Kim et al. (US 9,023,505) and Hwang et al. (US 2014/0131630). 
Claims 1, 3 and 5 of U.S. Patent No. 10,840,493 teach all of the elements of claim 1, and 6-10 in the instant application except for the sheet-shaped inorganic particle and the polyvinyl alcohol-based polymer. However, Matsumoto et al. teaches a separator (Fig. 1, #3) and a heat-resistant porous film for lithium secondary batteries (i.e. rechargeable batteries) (Para. [0001-0002]), where the heat-resistant porous film contains an organic binder and fine particles (Para. [0022], lines 1-3) wherein the fine particles have a plate-like shape (Para. [0048], lines 1-3) (i.e. sheet-shaped) and comprise inorganic fine particles (i.e. the heat resistance layer comprises sheet-shaped inorganic particles) which include clays such as talc (Para. [0045], lines 1-9) (i.e. the sheet-shaped inorganic particle is selected from talc) and the particle size (i.e. particle diameter) is about 0.01 micrometers to about 15 micrometers (Para. [0052]), wherein the ratio of the maximum length to the thickness of the plate-like particle is preferably 10 or more or 50 or less (Para. [0050]), therefore the ratio of maximum length to the thickness of the plate-like particle is 10:1-50:1, and the longer side and the shorter side 2/g or less and 1 m2/g or more (Para. [0054]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified copending application 15/596,258 to incorporate the teaching of Matsumoto et al. as Matsumoto et al. teaches the plate-like shaped fine organic particles as they can have the effect of preventing lithium dendrites from passing through the heat-resistant porous film (Para. [0049]), which can suppress the occurrence of shorting, which increases the safety characteristics of the battery.
Kim et al. teaches the porous coating layer of the separator wherein the binder polymer includes cyanoethyl polyvinylalcohol (Col. 4, lines 5-6) (i.e. the heat resistance layer comprises a modified polyvinyl alcohol-based polymer).
Kim et al. does not teach the amount of polyvinyl alcohol-based polymer added (instant claim 10). However the Office sets forth that the discovery of the optimum or workable range by routine experimentation is obvious. See MPEP 2144.05(II)(A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified copending application 15/596,258 to incorporate the teaching of Kim et al. as Kim et al. teaches the binder polymer 
Hwang et al. teaches a polymer for a lithium secondary battery (Para. [0009-0011]) wherein the polymer composition may be used as a separator (Para. [0132]) wherein the polymer contains an alkali metal and a substitution degree with an alkali metal may be from about 0.4 to about 1.0 (Para. [0075]) (overlapping with the claimed range) and examples within the claimed range, for example 0.8 (Para. [0236] and Figs. 5 and 6) and the alkali metal is lithium (Para. [0075]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. by Matsumoto et al., Park et al. and Ohkubo et al. to incorporate the teaching of the substitution degree of the alkali metal, as it would achieve a desirable amount of sites substituted with alkali metal to the total number of available alkali metal sites (Para. [0124-0128]), obtaining a desirable ion conductivity (Para. [0098]).
Claim 4 of U.S. Patent No. 10,840,493 teaches all of the elements of claim 4 in the instant application.
Claim 14 of U.S. Patent No. 10,840,493 teaches all of the elements of claim 14 in the instant application.
Response to Arguments
Applicant’s arguments, filed January 8, 2021, with respect to the rejection(s) of claim(s) 1, 4 and 6-13 under 35 U.S.C. 103 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Hwang et al. (US 2014/0131630), as necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729